DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous claim rejections made under 35 U.S.C. 102 (a)(1) based on the disclosure of Nakur (Mintel, XP-002784663, published October 2013) are withdrawn in view of applicant’s amendment made to claim 11. 
The previous claim rejection made under 35 U.S.C. 103 over Nakur, Scharp (US 20190151232 A1) and Murad (US 20050261367 A1) and further in view of Kim et al. (KR 101787406 B1) and Lee et al. (KR 1020170058546) are withdrawn for the same reason.  A new rejection is made to address the amended claims. 
The previous claim rejection made under 35 U.S.C. 103 over Nakur, Scharp and Murad, Kim and Lee et al. (KR 1020170058546) are withdrawn for the same reason; a new rejection is made to address the amended claims. 
The previous claim rejection made under 35 U.S.C. 103 over Nakur, Scharp and Murad, Kim and Lee and further in view of Peron et al. (WO 2011128714 A1) are withdrawn for the same reason; a new rejection is made to address the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakur (Mintel, XP-002784663, published October 2013, cited in IDS) as evidenced by Scharp (US 20190151232 A1) and Murad (US 20050261367 A1) and in view of Kim et al. (KR 101787406 B1, published October 19, 2017) (“Kim” hereunder) and Lee et al. (KR 1020170058546, published May 19, 2022) (“Lee” hereunder). 
According to Mintel, Nakur has been available as a commercial product at least before October 2013.  The composition is used to combat acne; the composition contains at least one vine extract (vitis vinifera leaf extract) and at least two essential oils, namely peppermint (mentha piperita) leaf extract and lavender oil (Lavandula angustifolia oil).  Peppermint extract contains the essential oil in alcohol.  See Scharp, [0250].   The composition further contains lemongrass extract and rosemary extract.  Since the composition is in a cosmetically suitable carrier, it is in a physiologically acceptable medium. See instant claim 11. 
Regarding claim 12, salicylic acid is a well-known exfoliating agent.  See Murad, [0213]. 
Nakur fails to teach grape seed extract, lemon balm and geranium essential oils. 
Kim teaches a cosmetic composition comprising grape seed extract and lemon balm.  The reference teaches that lemon balm essential oils has an antihistamine action and polyphenols and tannins having antiviral activity. The reference further teaches that when lemon balm is used as a bathing agent the lemon-like scent provides aromatherapeutic effects, skin cleansing and warming effects.  See translation, p. 2.  The reference further teaches that grape seeds contain proanthocyanidins which have the strongest antioxidative potential and protect and prevent damages to cellular compounds.   See translation, p. 2.  
Lee teaches that an antiwrinkle composition comprising lavender, rosemary and geranium essential oils.  The reference teaches that lavender essential oil is used for antimicrobial and skin wound-healing properties.  Rosemary essential oil has antibiotic effects; geranium essential oil an aromatic agent.  See translation, p. 6, paragraph 3-5.  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to modify the teachings of Nakur and incorporate to the composition grape seed extract as motivated by Kim as 1) all references are directed topical formulations for skin care comprising essential oils and plant extracts; and 2) the latter teaches of the strong antioxidative potential and cell protection properties of grape seed extract.  Since Nakur teaches an aqueous formulation and the Kim composition can be formulated into various forms including emulsion, essence, lotion, mist, etc., the skilled artisan would have combined the teachings of the references with a reasonable expectation of successfully producing a stable cosmetic composition with improved antioxidative and cell protective properties.  
It would have been also obvious to further modify the teachings of Nakur and incorporate to the composition additional essential oils such as lemon balm and geranium essential oils.  The skilled artisan would have been motivated to do so, as Kim teaches that lemon balm is useful as an antihistamine and aromatherapeutic agent and suitable for topical use; and Lee teachings geranium essential oil has antimicrobial effect and useful as an aromatic agent.  Since Kim teaches that lemon balm is combined with grapeseed extract and Lee teaches that geranium essential oil is combined with lavender and rosemary essential oils, one of ordinary skill in the art would have had a reasonable expectation of successfully producing a stable skin care composition with improved antimicrobial effect and aromatherapeutic effect by combining the teachings of the references. 

Claims 14, 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Nakur, Scharp, Murad, Kim and Lee as applied to claims 11-13 as above, and further in view of Peron et al. (WO 2011128714 A1, published on October 20, 2011, cited in IDS) (“Peron” hereunder). 
Kim teaches that grape seed extract and lemon balm was mixed at 1:10 to 10:1 weight ratio and each is used at 1 wt% in a cosmetic composition to relieve facial swelling.  See translation, p. 3, lines 1-2, p. 5, Experimental Example 3.  
Lee teaches that a mixture of essential oils including the above mentioned can be used in a concentration ranging from 0.001-30 wt % based on the total weight of the composition.  See p. 7, first full paragraph.  Examples show various cosmetic formulations comprising such mixture (“complex essential oil”) in a concentration of 0.3 wt % or 0.5 wt %.  
Peron also teaches polyphenols from grape seed extracts wherein at least one polyphenol is stabilized by esterification.  The reference teache4s an anti-aging cream comprising 0.7 wt % of grapeseed oligomeric proanthocyanidine (OPC) ester. The reference teaches that the stabilized polyphenols are more lipophilic in nature and functions as an antioxidant, anti-inflammatory, antimicrobial, etc.  
Regarding claim 14, since Kim and Peron teach that grape seed extract can be used in an amount of 1 wt % or 0.7 wt %, the skilled artisan would have had a reasonable expectation of successfully producing a stable and safe cosmetic composition comprising grape seed extract with antioxidant properties.  Since Lee teaches that a mixture of essential oils having antimicrobial, antioxidant, and aromatic effects are used at a concentration range of 0.01-30 wt % and more preferably 0.3 or 0.5 wt % in cosmetic formulations, the skilled artisan would have had a reasonable expectation of successfully producing a stable and safe cosmetic composition with expected benefits of the essential oils and acceptable aromatic effects.  
Regarding claim 15, the combined teachings as discussed above disclose workable weight amount for the grape seed extract and essential oils.  Furthermore, Kim teaches that grape seed extract and lemon balm was mixed at 1:10-10:1 weight ratio. Given such teachings on the weight amount and ratio and the disclosure of known functions of the essential oils, the presently claimed range of grape polyphenol to essential oils at 1:100- 100:1 is rendered obvious.  
Regarding claim 17, Peron teaches using the grapeseed polyphenols stabilized by esterification.  It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Nakur and use the esterified grapeseed polyphenols of Peron; the skilled artisan would have been motivated to do so, as 1) both references teach cosmetic formulations comprising grape seed extracts; and 2) Peron teaches that esterification of the reactive phenolic hydroxyl function groups renders the compounds more stable and with still antioxidative potency.  Since both references teach water and oil emulsions as the carrier, the skilled artisan would have had a reasonable expectation of successfully producing a cosmetic composition comprising more stabilized polyphenols. 

Response to Arguments
Applicant's arguments filed on November 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the previous 103 rejections are made in view of “the multiplicity of references cited is a result of hindsight bias and thus in error”.  Examiner asserts that all the facts including the known functions and benefits of the essential oils of the present claims are objectively found in the cited references published before the time of the filing of the present application.  Applicant provides no specific reason why the grounds of the obviousness rejection is based on hindsight bias. 
Applicant cites Ex Parte Shelton (PTAB Appeal 2020-001178) and asserts that there would be no motivation to improve upon a commercial product, Nakur. In response, it cannot be said that modification of any commercial products should be found unobvious.  In Ex Parte Shelton, the obviousness rejection was reversed because the secondary reference, Dormer, was cited to merely to show that the magnetic targeted delivery was used to deliver its medicament, which is sufficiently provided by Schimid.  Unlike in that case, the cited references teach that lemon balm essential oil has an ahtihistamine action, lemon like scent and aromatherapeutic effects, skin cleansing and warming effects from the lemon like scent. Nakur does not indicate that such beneficial, desirable cosmetic and therapeutic effects are obtained from the existing product.  Furthermore, geranium essential oils is said to be useful as an aromatic agent.  There is no evidence that Nakur can provide the aromatic effects of the unique geranium essential oil. Thus applicant’s arguments that there is no need or motivation to modify Nakur is not persuasive.  
Applicant also points to the originally filed disclosure (specification and drawing) asserts the association of grape seed extract and the mix of all six essential oils result in a synergistic interaction.  
Greater than expected results are evidenced nonobviousness.  See MPEP 716.02.  However, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.) 
In the present case, while applicant provide details of method of carrying out the test and conclusive statements and a diagram that a synergistic interaction occurs between grape seed extract and the six essential oils, no actual data or practice significance of the alleged synergistic effects (e.g., greater than expected efficacy, such as shortened treatment days, as an antiacne or antibacterial product) is shown. 


Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617